Per Curiam :
From the papers it appears that the defendant should have been permitted to take the deposition of the plaintiff before trial. The order for her examination ought not, therefore, to have been vacated. The order appealed from is reversed, with ten dollars costs and disbursements, and the motion to vacate order for plaintiff’s examination before trial denied. Present — Ingraham, McLaughlin, Clarke, Houghton and Scott, JJ. Order reversed, with ten dollars costs and disbursements, and motion denied.